Citation Nr: 0031909	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  94-09 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from November 1968 to June 
1970.  This matter was originally before the Board of 
Veterans' Appeals (Board) from a July 1991 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

In March 1996, the Board denied service connection for a 
psychiatric disorder to include PTSD, and the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  The Court, in a December 1996 Order, granted 
a joint motion for remand, vacating the Board's decision and 
remanding for additional proceedings.  In September 1997, the 
Board remanded the issue to the RO for further development.  
The case was subsequently returned to the Board where the 
benefit sought on appeal was again denied in an August 1999 
decision.  The appellant appealed, and in October 2000, the 
Court vacated the Board's decision due to the death of the 
veteran.  


FINDING OF FACT

While on appeal to the United States Court of Appeals for 
Veterans Claims the veteran died.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his claim. 38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veteran's claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Hence, 
this appeal has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A § 7104(a); 38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2000).  The Board, however, takes this opportunity 
to note that in November 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 which eliminated 
any duty requiring that the appellant submit a well grounded 
claim, and heightened the duty to assist and notice burdens 
of the Department.  Therefore, the RO is invited to revisit 
any correspondence or rating decision which suggests that a 
well grounded claim is required.  See, Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475, 114 Stat. 2096 
(2000).


ORDER

The appeal is dismissed.


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 3 -


- 1 -


